      Case 1:17-cv-01990-EGS-RMM Document 52 Filed 10/09/19 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



 2301 M CINEMA LLC D/B/A/ WEST END
 CINEMA, et al.
                                              Civil Action No. 1:17-cv-1990
                   Plaintiffs,                (EGS) (RMM)
         v.

 SILVER CINEMAS ACQUISITION CORP. D/B/A
 LANDMARK THEATRES,

                   Defendant.


    DEFENDANT LANDMARK THEATRES’ MOTION FOR PROTECTIVE ORDER




LEGAL145811383.3
      Case 1:17-cv-01990-EGS-RMM Document 52 Filed 10/09/19 Page 2 of 9



        Defendant Silver Cinemas Acquisition Co. d/b/a Landmark Theatres (“Landmark”)

requests a protective order to modify Plaintiffs’ Rule 30(b)(6) notice of deposition (“Notice”).

                                         BACKGROUND

        Plaintiffs previously moved to compel discovery on a slew of topics. See Dkt. Nos. 37,

44. Their first motion sought, as relevant here: (1) information specific to non-relevant markets;

(2) information about real estate and development; (3) transactional operations data; and

(4) expansive financial data. Dkt. No. 37. Plaintiffs’ second motion to compel—filed without

leave of the Court—relitigated the question of geographic scope for 20 pages, and briefly argued

they are also entitled to discovery about wide-release commercial film. Dkt. No. 44. Landmark

opposed both motions, which are pending before the Court. Dkt. Nos. 39, 47.

        On September 10, 2019, Plaintiffs served a 30(b)(6) Notice of Deposition. Landmark

served its responses and objections, agreeing to present a witness on 8 of the 13 topics, even

though nearly all of them implicate at least one pending issue identified above. See Ex. A.

                                          ARGUMENT

        This Court “must limit the extent of discovery if . . . outside the permitted scope of Rule

26(b)(1),” which only allows discovery into “any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” Buie v. Dist. of Columbia,

327 F.R.D. 1, 6-7 (D.D.C. 2018) (Meriweather, J.) (emphasis added) (quoting Fed. R. Civ. P.

26(b)(1)). Courts may “for good cause, issue an order to protect a party . . . from annoyance,

embarrassment, oppression, or undue burden or expense” by “forbidding inquiry into certain

matters, or limiting the scope of disclosure or discovery to certain matters[.]” Fed. R. Civ. P.

26(c)(1), (D). But the Rule 26(c)(1) good cause showing—based on specific facts showing a

defined and serious injury—is unnecessary where Rule 26(b) is the basis for the protective order,

e.g., disproportionality. Edwards v. Scripps Media, Inc., 331 F.R.D. 116, 22 (E.D. Mich. 2019).


                                                -1-
LEGAL145811383.3
        Case 1:17-cv-01990-EGS-RMM Document 52 Filed 10/09/19 Page 3 of 9



          Landmark requests a protective order barring Plaintiffs from seeking testimony about the

categories of information sought in Plaintiffs’ motions to compel and irrelevant information

concerning the acquisition of Landmark, and narrowing the scope of Topic 6.

I.        Discovery, including 30(b)(6) testimony, should exclude the pending disputed topics.

          Geographic scope. Expanding their initial demand, Plaintiffs now seek not only

nationwide discovery about clearances, but additional detailed information about 24 non-relevant

markets. See Compl. ¶ 34 (“The relevant geographic markets are [D.C., Denver, and Detroit.”).

The Notice would apparently require Landmark to identify, since 2010, its competitors in all 27

markets (including the 24 non-relevant ones), “the extent of each geographic market,” the

“[f]requency of contact” with distributors and “[d]ollar volume of business” in 27 markets, and

specific decisions to cancel individual (unnamed) films in 27 markets.1 Ex. A, at 8-9.

          As detailed in previous motions, nationwide scope would be disproportionate to the needs

of this case (except discovery concerning circuit-wide film licensing practices and policies,

which Landmark has never opposed). Dkt. Nos. 39, 47; see Fed. R. Civ. P. 26(b)(1). Discovery

limited to the three relevant markets has been costly, and yet Plaintiffs refuse (still) to provide an

initial estimate of their damages.2 See Dkt. No. 38 (pending motion to compel damages

estimate). This Court thus cannot “compare the cost of discovery to the amount in controversy to

determine the proposed discovery’s proportionality.” Oxbow Carbon & Minerals LLC v. Union

Pac. R.R. Co., 322 F.R.D. 1, 7 (D.D.C. 2017). It would be unfair to allow Plaintiffs to pursue




1
    Geographic scope implicates Topics 1, 3(c), 4, 6, 7, 8, and 9. See Ex. A.
2
 Although Plaintiffs have refused to amend their initial disclosures as required, they asserted in
passing and without any declaration or other support that damages are “likely to be in the
millions.” Dkt. No. 40. Even assuming this is true (and it is highly unlikely, see infra),
Landmark’s fees since the outset of this case total over $1.2 million, with costs related to
document review alone totaling roughly $340,000. Declaration of Thomas L. Boeder, ¶¶ 3-5.

                                                 -2-
LEGAL145811383.3
      Case 1:17-cv-01990-EGS-RMM Document 52 Filed 10/09/19 Page 4 of 9



their expansive and expensive discovery campaign when they have made the strategic choice to

hide the ball on damages (despite their obligations under the Federal Rules).

        Even if this Court does not assume that damages are negligible (which it should), it can

presume the amount in controversy is low: three Plaintiffs are not-for-profit “public charities,”

and their claims concern relatively low-grossing specialty films. See Dkt. No. 47, at 5-8.

Plaintiffs’ Notice—which seeks broad, burdensome, and costly discovery outside the relevant

markets—highlights the need to cabin the geographic scope in a case with a relatively tiny

amount in controversy before discovery becomes “so expensive as to overtake the value of this

litigation” (if that hasn’t happened already). Arrow Enter. Computing Sols., Inc. v. BlueAlly,

LLC, No. 5:15-CV-37-FL, 2017 WL 876266, at *4 (E.D.N.C. Mar. 3, 2017).

        Product market. Topic 5 seeks testimony on Landmark’s “policies and practices with

respect to the selection and exhibition of commercial films,” another pending issue. Ex. A, at 9

(emphasis added); see Dkt. Nos. 44 at 14, 47 at 3. But Plaintiffs’ Complaint identifies “[t]he

relevant product market [as] the market for exhibiting first-run Specialty Films,” and stresses that

“moviegoers generally do not regard Specialty Films as adequate substitutes for Commercial

Films.” Compare Compl. ¶¶ 31-32 (“[T]he operation of [specialty film] theaters . . . [is] distinct

from the operation of theaters that exhibit commercial movies.”), with Meijer, Inc. v. Warner

Chilcott Holdings Co., III, Ltd., 245 F.R.D. 26, 30-31 (D.D.C. 2007) (permitting discovery into

product where party alleged “interchangeability of products”). Because Plaintiffs concede that

specialty film and wide-release commercial film are not interchangeable—and given

Landmark’s proportionality arguments, Dkt. No. 47, at 5-8—discovery should be limited to the

only relevant product market identified by Plaintiffs: first-run specialty film. Although Landmark

has agreed to testify about general differences between commercial and specialty film, see Ex. A,

at 8 (Topic 3), detailed testimony about commercial film—including the unrelated lawsuit

                                               -3-
LEGAL145811383.3
      Case 1:17-cv-01990-EGS-RMM Document 52 Filed 10/09/19 Page 5 of 9



between Landmark and Regal, which concerned exclusively wide-release commercial film

(Topic 12)—is irrelevant to Plaintiffs’ claims and disproportionate the needs of this small case.

        Real estate. Plaintiffs continue to seek discovery about real estate and development—a

highly sensitive topic without even an attenuated link to their claims. Ex. A, at 11-12 (Topics

9(e) and 10). Landmark has agreed to testify about its decision to purchase or lease West End

Cinema, formerly owned by a Plaintiff, see Ex. A, at 13, but objects to discovery into its

“business plans and/or strategic plans for the development of new theaters,” id. at 12. This topic

is irrelevant to Plaintiffs’ lawsuit, which concerns film licensing and alleges no misconduct

related to development. Dkt. No. 39, at 4; see Buie, 327 F.R.D. at 11 (“[D]iscovery that is ‘too

far removed’ from allegations in the operative Complaint is [generally] disallowed.”).

        Transactional operations data. Topic 9(f) seeks testimony related to Landmark’s and its

competitors’ concessions. But, as previously argued, Plaintiffs do not need Landmark’s

concessions data to calculate lost profit in concessions at their own theaters. Dkt. No. 39, at 5.

        Financial information. Plaintiffs broadly seek testimony on Landmark’s “financial

condition, including, revenues, costs, profits, and any funding by and financial relationship with

the Cohen Group.” Ex. A, at 8. But Plaintiffs are not entitled to this expansive, non-public, and

highly sensitive information with no relevance to the complaint, and their conclusory statement

that it would help calculate damages is insufficient. See Dkt. No. 39, at 5.

II.     Plaintiffs are not entitled to testimony about the acquisition of Landmark.

        Plaintiffs also seek detailed information about the Cohen Group’s acquisition of

Landmark on the ground that it “is relevant to determining whether Landmark’s new owner is an

appropriate defendant in this matter.”3 Joint Email to Meriweather Chambers (Sept. 25, 2019).



3
  In addition to financial information related to the Cohen Group, see supra, Plaintiffs seek
testimony about “(a) [Landmark’s] relationship with the Cohen Group, and the Cohen Group’s
                                                -4-
LEGAL145811383.3
       Case 1:17-cv-01990-EGS-RMM Document 52 Filed 10/09/19 Page 6 of 9



        As an initial matter, Plaintiffs should not be allowed to conduct a fishing expedition. Rule

26 precludes Plaintiffs from “explor[ing] matter which does not presently appear germane on the

theory that it might conceivably become so.” Food Lion, Inc. v. United Food & Commercial

Workers Int’l Union, AFL–CIO–CLC, 103 F.3d 1007, 1012-13 (D.C. Cir. 1997). But in any

event, the Cohen Group is no way involved in film licensing activity at Landmark. Declaration

of Ted Mundorff ¶ 1; see Mitchael v. Intracorp, Inc., 179 F.3d 847, 857 & n.12 (10th Cir. 1999)

(declining to view parent and subsidiary as a single entity absent “specific evidence of

coordinated activity”). And the acquisition was negotiated between the prior and current owners;

Landmark was not meaningfully involved. Mundorff Decl. ¶ 2. There is thus no basis for adding

the Cohen Group as a defendant, even assuming the testimony were relevant.

III.    Topic 6 is overly broad and unduly burdensome and should be narrowed.

        The parties discussed limiting this Topic to 15 distributors, but even so, subsections (a),

(b), (c), and possibly (d) “read[] like an interrogatory or a section of a request for production of

documents.” Banks v. Office of Senate Sergeant-at-Arms, 222 F.R.D. 7, 18 (D.D.C. 2004); Ex. A,

at 9-10. This topic “alone cover[s] an impermissibly broad range of subjects over a significant

number of years, making it difficult . . . for Defendant to designate and prepare a witness . . . that

could satisfy the ‘duty of being knowledgeable on the subject matter identified as the area of

inquiry.’” Prasad v. George Wash. Univ., 323 F.R.D. 88, 98 (D.D.C. 2017) (citation omitted).

Landmark requests that the Court narrow this Topic.

                                          CONCLUSION

        Landmark respectfully requests a protective order narrowing Topic 6 and barring

Plaintiffs from seeking testimony on the pending issues and testimony regarding the acquisition.



purchase of Landmark; [and] (b) Individuals and entities with whom [Landmark] consulted or
contracted for analysis related to [the] potential sale.” Ex. A, 7-8.
                                                 -5-
LEGAL145811383.3
      Case 1:17-cv-01990-EGS-RMM Document 52 Filed 10/09/19 Page 7 of 9



 Date: October 08, 2019                   Respectfully submitted,

                                          PERKINS COIE LLP

                                          By:/s/ Thomas L. Boeder
                                          Thomas L. Boeder, Pro Hac Vice
                                          TBoeder@perkinscoie.com
                                          Elvira Castillo, Pro Hac Vice
                                          ECastillo@perkinscoie.com
                                          Alison Caditz, Pro Hac Vice
                                          ACaditz@perkinscoie.com
                                          1201 Third Avenue, Suite 4900
                                          Seattle, WA 98101-3099
                                          Tel: 206-359-8000
                                          Fax: 206-359-9000

                                          Barry J. Reingold, Bar No. 942086
                                          BReingold@perkinscoie.com
                                          700 Thirteenth Street NW, Suite 600
                                          Washington, D.C. 20005-3960
                                          Tel: 202-654-6200
                                          Fax: 202-654-6211
                                          Attorneys for Defendants Silver Cinemas
                                          Acquisition Co. D/B/A Landmark Theatres




                                    -6-
LEGAL145811383.3
      Case 1:17-cv-01990-EGS-RMM Document 52 Filed 10/09/19 Page 8 of 9



                                RULE 7(m) CERTIFICATION
        I certify that counsel for Landmark has met and conferred with counsel for Plaintiffs in a

good-faith effort to resolve the issues addressed herein without Court action.



        Certified this 8th day of October, 2019



        /s/ Thomas L. Boeder




LEGAL145811383.3
       Case 1:17-cv-01990-EGS-RMM Document 52 Filed 10/09/19 Page 9 of 9



                                CERTIFICATE OF SERVICE


I certify that on October 8, 2019, I caused the foregoing document to be served via email, with

service via the CM/ECF system to follow as soon as practicable.

 Michael David Hausfeld: MHausfeld@hausfeld.com
 Sathya S. Gosselin: SGosselin@hausfeld.com             ___ Via hand delivery
 Sarah R. LaFreniere: slafreniere@hausfeld.com          ___ Via U.S. Mail, 1st Class, Postage
 Michaela Spero: mspero@hausfeld.com                        Prepaid
 Paul Thomas Gallagher: pgallagher@hausfeld.com         ___ Via Overnight Delivery
 Hausfeld LLP                                           ___ Via Facsimile
 1700 K. Street, NW                                     _X_ Via Email
 Suite 650                                              ___ Other: ___________________
 Washington DC, 20006

 Attorneys for Plaintiffs 2301 M. Cinema LLC D/B/A
 West End Cinema, Avalon Theatre Project, Inc.,
 Denver Film Society

 Irving Scher: ischer@hausfeld.com
 Hausfeld LLP                                           ___ Via hand delivery
 33 Whitehall Street,                                   ___ Via U.S. Mail, 1st Class, Postage
 14th Floor,                                                Prepaid
 New York, NY 10004                                     ___ Via Overnight Delivery
                                                        ___ Via Facsimile
 Attorneys for Plaintiffs 2301 M. Cinema LLC D/B/A      _X_ Via Email
 West End Cinema, Avalon Theatre Project, Inc.,         ___ Other: ___________________
 Denver Film Society

 Kathryn A. Reilly: reilly@wtotrial.com
 Natalie West: west@wtotrial.com                        ___ Via hand delivery
 Wheeler Trigg O’Donnell LLP                            ___ Via U.S. Mail, 1st Class, Postage
 370 17th St., Suite 4500,                                  Prepaid
 Denver, CO 80202                                       ___ Via Overnight Delivery
                                                        ___ Via Facsimile
 Attorneys for Plaintiffs Denver Film Society           _X_ Via Email
                                                        ___ Other: ___________________




Date: October 8, 2019
                                                    /s/Alison R. Caditz
                                                    Alison R. Caditz, Pro Hac Vice
                                                    ACaditz@perkinscoie.com




145922846.1
